 



EXHIBIT 10.5.5
AMENDMENT NO. 4 TO
SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF
TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES AS
RESTATED EFFECTIVE JANUARY 1, 2000
     WHEREAS, TRINITY INDUSTRIES, INC., a Delaware corporation (the “Company”),
has heretofore adopted the SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF
TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES AS RESTATED EFFECTIVE JANUARY 1,
2000 (“the Plan”) for the benefit of certain executive and managerial employees;
and
     WHEREAS, pursuant to those provisions of the Plan permitting the Company to
amend the Plan from time to time, the Company desires to amend the Plan in
certain respects as hereinafter provided;
     NOW THEREFORE, the Plan is hereby amended as follows, effective as of
January 1, 2005:
1. The last paragraph of Section 6.02(a) of the Plan is hereby amended, as
underlined, to be and read as follows:
     “(a) ***
Any election pursuant to this paragraph (a) must be made prior to the date on
which such Employee’s Participation hereunder first commences, with all payments
to be made in the form of a lump sum in the absence of a timely election and,
except as expressly provided otherwise in this Plan, shall be irrevocable;
provided, however, that a Participant may change such election once during any
Year, with the new election to be effective for a distribution arising from
termination of employment of the Participant only if such distribution is to be
made or commence for more than twelve (12) months after the date of the new
election. The Administrator shall permit all Participants participating in the
Plan in 2005, to make a distribution election on or before December 31, 2005.
and if a Participant files a modified distribution election on or before such
date, such election shall be treated as if it had been made at the time of the
initial deferral election; such an election will not be treated as a change in
the form of a payment under Section 409A(a)(4) of the Code or an acceleration of
a payment under Section 409A(a)(3) of the Code but

 



--------------------------------------------------------------------------------



 



such election is effective only if the distribution is to be made or commence
more than twelve (12) months after the date of the new election. The Committee
shall, as of the last day of the calendar quarter within which the Participant
terminates employment, certify to the Trustee or the Treasurer of the Employer,
as applicable, the method of payment selected by the Participant”
2. Article VI of the Plan is hereby amended by adding at the end thereof the
following new Section 6.09:

      “6.09 Election to Terminate or Cancel Contributions

Effective January 1, 2005, a Participant may make a one-time election to cancel
deferrals credited to the Plan by the Employer on behalf of the Participant for
Plan Years ending on or before December 31, 2004. Such election shall be made in
a manner that is approved by the Committee and communicated to Participants and
shall be subject to the following:

  (a)   Applicability. An election made under this Section shall be effective
with respect to all vested amounts credited to the Participant’s Accounts for
all Plan Years of participation ending on or prior to December 31, 2004. A
partial cancellation shall not be permitted. An election made under this Section
specifically shall not affect contributions made on behalf of the Participant
for any Plan Year ending on or after December 31, 2005.     (b)   Revocation,
Alteration, and Expiration. A Participant may not revoke, modify, or otherwise
alter an election made under this Section. The ability to make an election under
this Section shall expire on December 31, 2005.     (c)   Distribution. Upon
making an election under this Section, all vested amounts credited to the
Participant’s Accounts as of December 31, 2004, and accumulated earnings on such
amounts shall be distributed as soon as administratively feasible.     (d)   Tax
Consequences. By making an election under this Section, the Participant
acknowledges that the full amount subject to his or her election will be
included in his or her taxable income for his or her taxable year ending on
December 31, 2005.     (e)   Compliance with Code Section 409A. This Section is
intended to be administered in good faith compliance with the provisions of
Internal Revenue Code Section 409A, any regulations issued thereunder, and
Internal Revenue Service Notice 2005-1, This Section may be amended or otherwise
modified only to the extent that such amendment or modification complies with
Code Section 409A.”

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
in its name and on behalf of this _____ day of December, 2005, effective as of
January 1, 2005.

                TRINITY INDUSTRIES, INC.
 
       
 
  By:   /s/ Timothy R. Wallace
 
       
 
  Title:    
 
       

       
ATTEST:
   
 
   
/s/ Michael G. Fortado
   
 
   
 
   
STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on the 22 day of December, 2005,
by Timothy R. Wallace of TRINITY INDUSTRIES, INC., a Delaware corporation, on
behalf of said corporation,

       
(SEAL) [d33283d3328301.gif]
  /s/ Marsha L. Buchanan       Notary Public in and for the
 
  State of Texas

     
My Commission Expires:
   
 
   
       07/29/2007
   
 
   

3